Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10, 18-20, 26-28, 31 and 34-36 are pending in the application. Claims 1-4, 6-10, 18-20, 27, 28 and 35 are rejected. Claims 5, 26, 31, 34 and 36 are withdrawn from further consideration.

Response to Amendment / Argument
On page 11 of the response, Applicant traverses the rejection of claim 2 under 35 USC 112(d) based on amendment; however, the structure cited by the Examiner still falls outside the scope of parent claim 1. Claim 2 is also rejected as indefinite; however, the rejection under 35 USC 112(d) is maintained.
On page 12 of the response, Applicant traverses the provisional double patenting rejection based on the reference application being later filed. Until the instant application is otherwise in condition for allowance, the provisional rejection is maintained.
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-4 are rejected as indefinite since they refer to “The compound of claim Error! Reference source not found.,”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The first structure in claim 2 contains a group where the variable R6 would be hydrogen, which is outside the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 8, 18, 19, 20 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication No. WO 02/059107 A1 by Backer et al.
The prior art teaches the following compound on page 94:

    PNG
    media_image1.png
    240
    400
    media_image1.png
    Greyscale
.
The compound reads on the second formula of claim 1 where m is 1, R1 is heterocycloalkyl, W1 is CH, n is 2, z5 is 0, R2 is -C(O)OR4 where R4 is alkyl and R6 is alkyl. These definitions read on instant claims 1, 6, 7, 8, 18, 19 and 20. Regarding instant claim 35, the prior art additionally teaches the following compound on page 88:

    PNG
    media_image2.png
    114
    171
    media_image2.png
    Greyscale
.
The compound has the same definitions except where R1 is halogen and the compound above was washed with water on page 88, which is a pharmaceutically acceptable excipient.


Claim(s) 1-4, 6-10, 18-20 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication No. WO 2004/024081 A2 by Baldwin et al.
	 Tenbrink et al. each the following compound on page 355:

    PNG
    media_image3.png
    242
    245
    media_image3.png
    Greyscale

The compound reads on the first formula of claim 1 where m is 1, R1 is heterocycloalkyl, W1 is CH, n is 2, z5 is 0, R2 is -C(O)OR4 where R4 is alkyl and R6 is substituted alkyl. The group R1 can also be considered -X1-Y1-Z1-R7 where X1 is a covalent bond, Y1 is heterocycloalkylene, Z1 is alkylene and R7 is hydrogen. In claim 2, m1 can be considered 1 but where Y1 is substituted heterocycloalkylene. These definitions read on instant claims 1-4, 6-10, 18, 19 and 20. Regarding instant claim 35, the prior art teaches adding the compound to a mixture containing water, which is a pharmaceutically acceptable excipient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-10, 18-20, 27, 28 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8-12, 22, 23, 26 and 29-33 of copending Application No. 16/488,010 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite methods of using compounds that anticipate the instant claims. Claim 9 of the copending case recites the following compound:

    PNG
    media_image4.png
    170
    365
    media_image4.png
    Greyscale
.
The compound reads on formula (Ia) where m is 1, R1 is substituted heterocycloalkyl or a group of formula –X1-Y1-Z1-R7 where X1 is a covalent bond, Y1 is heterocycloalkylene, Z1 is alkylene and R7 is hydrogen, W1 is CH, n is 1, z5 is 0, and one of R2 and R6 is alkyl and the other is C(O)OR4 or C(O)OR6D where R4 or R6D is aralkyl. These definitions read on instant claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 18, 19, 20, 27 and 28. Regarding instant claim 35, the claims of the copending case recite administration to a subject such that a person having ordinary skill in the art would have been motivated to add a carrier for ease of administration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626